Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites a range of 0.25-25mm2 with no reference as to what structure or portion of wires this range refers. For examining purposes examiner shall interpret the range to be a cross-sectional area of the wires. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Desard et al. (U.S. PG Pub. # 2020/0088964 A1) in view of Chen et al.(U.S. PG Pub. # 2009/0175580 A1).

In Re claim 1, 2, 4, 5 , 7 and 9, ‘964 teaches a hybrid optical power distribution box (110 and 180) comprising: a wall (215) and one or more apertures (openings in which 260 reside, fig. 2D) in the wall, each aperture having a receiving area (fig. 2D), 
one or more optical adapters (260) for optical connectors (160, in an LC duplex format, par. 0053), the optical adapters being attached to the hybrid optical power distribution box (through wall 215), each optical adapter extending along an optical direction between a first optical portion configured to be connected to an optical connector (one of 160 in 260 that opposes 160 seen in fig. 2D, pars. 0052 – 0054) and a second optical portion (part of 260 seen in fig. 2C) inside the hybrid optical power distribution box, each second optical portion having an optical cross-sectional area configured to be inserted inside an aperture (as seen in fig. 2D); 
Furthermore, ‘964 teaches that electrical/optical hybrid cables may also be used in the invention (par. 0083).  

‘964 is silent to one or more power adapters for electrical power connectors, the power adapters being attached to the hybrid optical power distribution box, each power adapter extending along a power direction between a first power portion configured to be connected to a power connector and a second power portion inside the hybrid optical power distribution box, each second power portion having a power cross-sectional area configured to be inserted inside an aperture;
wherein: the optical cross-sectional area of the optical adapters matches with the power cross-sectional area of the power adapters; and the receiving area of the apertures is configured to match with the optical cross-sectional area of the optical adapters and with the power cross-sectional area of the power adapters, thereby the optical adapters and the power adapters being interchangeably attachable to each aperture of the hybrid optical power distribution box;
wherein: the optical cross-sectional area is defined as an area of a cross section of the second optical portion along the optical direction, and the power cross-sectional area is defined as an area of the cross section of the second power portion along the power direction;
wherein: the power adapter comprises retaining members for attaching the power adapter to the hybrid optical power distribution box, each retaining member cooperating with the hybrid optical power distribution box;
wherein: the second power portion comprises a hollow body having an inner cavity, and the power adapter comprises at least two passing through channels connecting the first power portion with the inner cavity;
wherein the power adapter comprises at least two tubes extending from the first power portion along the power direction and joining with the at least two passing through channels;
wherein the power adapter comprises at least two pins arranged into the at least two passing through channels and configured to be clamped to conductive wires and to be coupled with a power connector;
wherein the power adapter is formed of a one piece polymer body and includes conductive members for electrical connection.

‘580 teaches one or more power adapters (26, LC duplex, par. 0026) for electrical power and optical hybrid connectors (106 to 63 of 22 and 24), the power adapters being attached to a patch panel (par. 0050) thereby allowing for a smaller footprint in a communication patch panel (par. 0005);
wherein: the power adapter comprises retaining members (115 or 113) for attaching the power adapter to the hybrid optical power distribution box (through a patch panel, par. 0050);
wherein: the second power portion comprises a hollow body having an inner cavity (as seen in figs. 6A – 7 as can be 100a or 100b or 109 or 104), and the power adapter comprises at least two passing through channels (other of 100a or 100b or 109 or 104 or 106) connecting the first power portion with the inner cavity;
wherein the power adapter comprises at least two tubes (109 on either side as seen in fig. 6C when 109 is not interpreted as inner cavity or passthrough channel) extending from the first power portion along the power direction and joining with the at least two passing through channels (fig. 6C).
wherein the power adapter comprises at least two pins (108a) arranged into the at least two passing through channels and configured to be clamped to conductive wires (63) and to be coupled with a power connector (down the fiber path at another end);
wherein the power adapter is formed of a one piece polymer body (par.0043) and includes conductive members (106) for electrical connection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the box of ‘964 to include the electrical/optical hybrid cables, adapters and connectors as taught by ‘580 whereby the apertures of ‘964 in wall 215 are sized to accommodate LC duplex adapters, with hollow bodies having cavities with power portions 108a connected via 106 on each section of the duplex, as taught by ‘580 thereby making a communication distribution box that allows for a small footprint that accommodates optical and electrical communication along the same paths thus making a more versatile and robust distribution box as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Furthermore, this configuration allows for the power and optical adapters and connectors to be identical in shape and size, thus identical cross sections as claimed, as any given connector or adapter is both a power and optical connector or adapter, respectively, thus allowing for interchangeably as claimed.  

In Re claim 3, the instant application in par. 0061 teaches that the claimed ranges are met my standard LC duplex footprints. Therefore since ‘964 teaches LC-duplex format, the claim claimed ranges are met by par. 0053 of ‘964.

In Re claim 9, the previous combination is silent to the claimed ranges. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wires have the claimed gauge and a surface dimension of .25 – 25mm^2 so as to ensure optimal electrical contact and lessen electrical attenuation between the connectors on either side of the adapter thus ensure a robust electrical connection as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874